UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1299


DEREK JARVIS,

                  Plaintiff - Appellant,

             v.

FEDEX OFFICE & PRINT SERVICES, INCORPORATED,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:08-cv-01694-DKC)


Submitted:    October 20, 2009              Decided:   October 23, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derek Jarvis, Appellant Pro Se.    David Samuel Panzer, Eric C.
Rowe, GREENBERG TRAURIG, LLP, Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derek   Jarvis     appeals     the     district       court’s    order

dismissing his civil action.           We have reviewed the record and

find   no   reversible     error.      Accordingly,       we    affirm   for   the

reasons stated by the district court. Jarvis v. FedEx Office &

Print Serv., No. 8:08-cv-01694-DKC (D. Md. Mar. 10, 2009).                      We

dispense    with    oral    argument     because    the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       2